Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 1 of 39 PageID 1350




                               UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

    KARA BAKER,

                             Plaintiff,

    v.                                                            Case No: 6:17-cv-1456-Orl-40KRS

    PARK PLACE SURGERY CENTER,
    L.L.C., SURGERY PARTNERS, LLC,
    SGRY SP MANAGEMENT SERVICES,
    INC., LAKE MARY SURGERY CENTER,
    L.L.C. and NOVAMED SURGERY
    CENTER OF ORLANDO, LLC,

                             Defendants.


                                    REPORT AND RECOMMENDATION
    TO THE UNITED STATES DISTRICT COURT:

              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:        DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                             (Doc. No. 59)

              FILED:         August 7, 2018

    I.        BACKGROUND.

              Plaintiff, Kara Baker, initiated this action in state court on July 13, 2017. Doc. No. 2. The

    case was removed to this Court on August 7, 2017. Doc. No. 1. Baker filed her third amended

    complaint (“complaint”) on January 10, 2018. Doc. No. 39. In her complaint, Baker alleges that

    Defendants—Lake Mary Surgery Center, L.L.C. (“Lake Mary Surgery Center”); Novamed Surgery

    Center of Orlando, LLC (“Novamed Surgery Center”); Park Place Surgery Center, L.L.C. (“Park

    Place Surgery Center”); SGRY SP Management Services, Inc.; and Surgery Partners, LLC—
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 2 of 39 PageID 1351



    violated the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). Id. In Count I, she

    alleges that Defendants violated the overtime provisions of the FLSA. Id. ¶¶ 28-35. In Count II,

    she alleges that Defendants violated the FLSA by terminating her employment in retaliation for

    complaining about Defendants’ violations of the FLSA. Id. ¶¶ 36-40.

           Defendants filed a motion for summary judgment on August 7, 2018. Doc. No. 59. In

    support of their motion, Defendants submitted the following:

               •   A declaration from Meagan Przychocki (with attached pay records for Baker and an
                   employee change of status form showing the reason for Baker’s separation from
                   employment) (Doc. Nos. 59-1 through 59-3);

               •   Excerpts from the transcript of Baker’s deposition (and some exhibits referenced
                   therein) (Doc. Nos. 59-4 through 59-7);

               •   A declaration from Angela Strum (Doc. No. 59-8);

               •   A declaration from Christina Geiger (Doc. No. 59-9);

               •   A declaration from Susan Gearhart (Doc. No. 59-10);

               •   A declaration from Lisa Prosperi (Doc. No. 59-11).

           On August 21, 2018, the parties filed a stipulation of agreed material facts. Doc. No. 62.

    Baker also filed her response in opposition to Defendants’ motion. Doc. No. 63. In support of her

    response, she filed the following:

               •   Baker’s amended responses to Defendant Park Place Surgery Center, LLC’s first set
                   of interrogatories (including incorporated spreadsheet detailing her claim for unpaid
                   overtime) (Doc. No. 63-1);

               •   Various documents relating to Baker’s employment and the claims in this lawsuit,
                   including cell phone records, time and pay records, and emails (Doc. Nos. 63-2
                   through 63-19);

               •   Excerpts from the transcript of Baker’s deposition (Doc. No. 64-1);

               •   Excerpts from the transcript of the deposition of Christina Geiger (Doc. No. 64-2);

               •   Excerpts from the transcript of the deposition of Meagan Przychocki (Doc. No. 64-
                   3).



                                                    -2-
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 3 of 39 PageID 1352



           Defendants filed their reply on September 4, 2018. Doc. No. 65. In support of their reply,

    they filed additional excerpts from the transcript of Baker’s deposition. Doc. No. 65-1.

           After reviewing the parties’ submissions, I ordered them to submit the following: (1) one

    paper copy of the complete transcript of the deposition of Kara Baker and all the exhibits identified

    during that deposition; and (2) one paper copy of every other exhibit to Defendants’ motion for

    summary judgment, Baker’s response in opposition, and Defendants’ reply. Doc. No. 66. The

    parties’ submitted a USB drive with what they represented was the original version of the

    spreadsheet that was incorporated into Baker’s amended interrogatory responses and originally filed

    as pages 24-73 of Doc. No. 63-1. They submitted paper copies of the remaining requested

    materials. All of these materials are available for the Court’s review.

           Defendants’ motion for summary judgment has been referred to me, and it is now ripe for

    decision.

    II.    LEGAL STANDARD.

           A court should grant a motion for summary judgment “if the movant shows that there is no

    genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

    Fed. R. Civ. P. 56(a). It is the movant who “bears the initial burden of identifying for the district

    court those portions of the record ‘which it believes demonstrate the absence of a genuine issue of

    material fact.’” Cohen v. United Am. Bank of Cent. Fla., 83 F.3d 1347, 1349 (11th Cir. 1996)

    (quoting Cox v. Adm’r U.S. Steel & Carnegie, 17 F.3d 1386, 1396 (11th Cir. 1994), modified on

    other grounds, 30 F.3d 1347 (11th Cir. 1994)). Once the movant carries its initial burden, the non-

    movant may avoid summary judgment by demonstrating an issue of material fact. Fitzpatrick v.

    City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993) (citation omitted). The non-movant must

    provide more than a “mere ‘scintilla’ of evidence” supporting its position, and “there must be




                                                    -3-
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 4 of 39 PageID 1353



    enough of a showing that the jury could reasonably find for that party.” Walker v. Darby, 911 F.2d

    1573, 1577 (11th Cir. 1990) (citing Anderson v. Liberty Lobby, 477 U.S. 242, 252 (1986)). In this

    analysis, the Court is only required to consider the materials cited by the parties, but it may consider

    other materials in the record. Fed. R. Civ. P. 56(c)(3).

            When analyzing a motion for summary judgment, a court draws all reasonable inferences

    from the evidence in the light most favorable to the non-movant and resolves all reasonable doubt

    in the non-movant’s favor. Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006) (citing Lubetsky

    v. Applied Card Sys., Inc., 296 F.3d 1301, 1304 (11th Cir. 2002)). In addition, the court does not

    make credibility determinations when ruling on a motion for summary judgment. See Strickland

    v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (citing Anderson, 477 U.S. at 255).

    Nonetheless, “[t]here is [still] no genuine issue for trial unless the non-moving party establishes,

    through the record presented to the court, that it is able to prove evidence sufficient for a jury to

    return a verdict in its favor.” Cohen, 83 F.3d at 1349 (citing Anderson, 477 U.S. at 249).

    III.    FACTS.1

            A.       Overview of Baker’s Employment.2

            At all times during her employment with Defendants, Baker was classified as non-exempt

    and paid at an hourly rate. Doc. No. 62 ¶ 4. She began working for Lake Mary Surgery Center as



            1
              As required by the summary judgment standard, this section takes the facts in the light most
    favorable to Baker.
            2
               I note here that the parties have not explained the relationships between and among the various
    Defendants. It appears that they are related entities, although Baker’s complaint does not allege that they
    are joint employers. As set forth in the Facts section, the parties stipulated that Baker was employed by
    Lake Mary Surgery Center from October 7, 2013, until December 6, 2014; by Novamed Surgery Center from
    December 7, 2014, until July 5, 2015; and by Park Place Surgery Center from July 6, 2015, until April 28,
    2017. The parties do not explain the roles of Defendants SGRY SP Management Services, Inc., and Surgery
    Partners, LLC. That said, I note that, earlier in this litigation, the parties stipulated that Baker was employed
    by SGRY SP Management Services, Inc., from January 1, 2016 through April 28, 2017, and that Surgery
    Partners, LLC was a “parent company.” Doc. No. 36-2 ¶ 1.



                                                          -4-
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 5 of 39 PageID 1354



    a GI Tech on an hourly, per diem basis on October 7, 2013. Id. ¶ 1. As a GI Tech at Lake Mary

    Surgery Center, Baker was responsible for logging biopsies, cleaning equipment, and assisting

    physicians during GI procedures. Id. ¶ 2. When Baker was hired, she was working between 36

    and 40 hours per week while also attending school. Id. ¶ 3. During her time as a GI Tech at Lake

    Mary Surgery Center, Baker reported to administrator Meagan Przychocki. Id. ¶ 5.

            On December 7, 2014, Baker transferred to, and began working for, Novamed Surgery

    Center in downtown Orlando. Id. ¶ 6. At Novamed Surgery Center, she was employed as a

    Materials Manager on an hourly, full-time basis.             Id.   As a Materials Manager, Baker was

    responsible for tracking and editing Physician Preference Cards, ordering supplies, making sure that

    vendors and representatives had required equipment or implants, coordinating needed equipment,

    preparing invoices, keeping the supply room organized, and checking expiration dates. Id. ¶ 7.

    From December 7, 2014, until July 5, 2015, Baker reported to the administrator of Novamed Surgery

    Center, Angie Sturm. Id. ¶ 8. Beginning in late 2014, Defendants allowed Baker to perform some

    duties at home. Deposition of Kara Baker (“Baker Dep.”) at 85, 89.3 Defendants provided Baker

    with a laptop she could use for remote work. Id. at 85. Baker continued to perform at least some

    remote work throughout most of the rest of her employment. Doc. No. 64-2: Deposition of

    Christina Geiger (“Geiger Dep.”) at 24, 40-41; Doc. No. 64-3: Deposition of Meagan Przychocki

    (“Przychocki Dep.”) at 21.

            On July 6, 2015, Baker transferred to, and began working for, Park Place Surgery Center.

    Doc. No. 62 ¶ 9. At Park Place Surgery Center, Baker continued to work as an hourly, full-time




            3
              Excerpts from Baker’s deposition transcript are in the record in three different places. See Doc.
    Nos. 59-4 through 59-7; Doc. No. 63-1; Doc. No. 65-1. A paper copy of Baker’s deposition transcript, plus
    exhibits, was also filed with the Court. As a result, I cite only to the relevant page number from the original
    deposition transcript, not to any of the excerpts that were filed on CM/ECF.



                                                         -5-
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 6 of 39 PageID 1355



    Materials Manager.    Id.   From July 2015 until December 2016, Baker reported to Christina

    (“Christy”) Geiger, who was the administrator of Park Place Surgery Center. Id. ¶ 10. From

    December 2016 until April 28, 2017, Baker reported to Przychocki. Id. Baker separated from

    employment on April 28, 2017. Id. ¶¶ 9-10.

           B.     Time-Keeping Procedures.

           During Baker’s employment, Defendants’ time-keeping procedures required employees to

    clock in and clock out on a physical time clock. Doc. No. 59-1, Declaration of Meagan Przychocki

    (“Przychocki Dec.”) ¶ 3; Doc. No. 62 ¶ 11. Each of the centers at which Baker worked had a

    physical time clock. Doc. No. 62 ¶ 11. In keeping with those procedures, Baker was given a time

    clock card so that she could record her in and out times. Baker Dep. at 14.

           At times during her employment, Baker did not have a functioning time clock card. Id. At

    other times, Baker would fail to clock in or out using her card. Id. at 14-15. Moreover, when

    Baker worked from home, she could not clock in or out using her card. In those instances, Baker

    reported her time to her supervisors verbally or in writing via a Post-It note, e-mail, piece of

    notebook paper, or text message. Doc. No. 62 ¶ 13. In addition, when Baker worked at Park Place

    Surgery Center, there was a book for employees to record any edits to their time cards, and Baker

    also used that form of communication to record work times. Id. ¶ 14.

           Whenever Baker used her time card to sign in or out, those times would be transmitted to

    Defendants’ payroll system—ADP.        Geiger Dep. at 27.     In addition, when Baker reported

    additions or edits to her time, Baker’s supervisors (Przychocki, Sturm, and Geiger) could and did

    add Baker’s reported time to her ADP time card to ensure that she was paid properly. Przychocki




                                                   -6-
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 7 of 39 PageID 1356



    Dec. ¶¶ 7-10; Doc. No. 59-8, Declaration of Angie Sturm (“Sturm Dec.”) ¶¶ 5-8; Doc. No. 59-9,

    Declaration of Christina Geiger (“Geiger Dec.”) ¶¶ 3-5.4

            If an employee worked more than four hours in a day (as measured by the time inputted into

    ADP), Defendants’ ADP payroll system automatically deducted a 30-minute lunch break.

    Przychocki Dep. at 26. So, if an employee clocked in at 9:00 a.m. and clocked out at 6:00 p.m.,

    the ADP system would deduct 30 minutes and record the employee as having worked 8.5 hours that

    day. Id. During her employment, Baker sometimes worked through lunch. When that occurred,

    she would report that information to her supervisors verbally or via hand-written note, email, or text

    message. Baker Dep. at 93; Przychocki Dep. at 26-27, 30; Geiger Dep. at 28. Baker’s supervisors

    then could, and often did, mark “no lunch” on Baker’s time card for that date, which credited Baker

    with an additional 30 minutes of work time per day. Przychocki Dec. ¶ 12; Geiger Dec. ¶ 6; Sturm

    Dec. ¶ 10; Geiger Dep. at 30. See also, e.g., Doc. Nos 59-1, at 18; Doc. No. 59-2, at 18.

            Defendants’ employee handbook stated, “If an employee feels that an improper deduction

    or overpayment or underpayment has been made, he/she should immediately contact his/her

    supervisor or the payroll administrator.” Baker Dep. at 111 and Ex. 5 thereto (Doc. No. 59-7, at

    40). Baker also testified that, at the end of a pay period, she could and did pull up her time card

    information in ADP. Baker Dep. at 15-16. If she identified any errors, she could report them, and

    she testified at her deposition that she reported errors to Sturm and Przychocki. Id. at 16-17.

    Baker testified that she never reported any errors to Defendants’ payroll administrator and that she

    never reported any errors to Geiger. Id. at 15, 16.


            4
              Baker’s supervisors actually averred that they added the time “to her time card.” Przychocki Dec.
    ¶¶ 7-10; Strum Dec. ¶¶ 5-8; Geiger Dec. ¶¶ 3-5. It appears that, when they say that they added the times to
    Baker’s “time card,” Przychocki, Sturm, and Geiger mean that they would add the information into the ADP
    system. See Geiger Dep. at 27-28, 30 (discussing entering time in ADP); Przychocki Dep. at 21 (noting
    that she would “edit in the system” when Baker reported hours that had been worked from home).
    Defendants do not appear to have used physical, paper time cards.



                                                       -7-
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 8 of 39 PageID 1357



             B.     Pay for Overtime Hours Worked on November 21, 2015.

             On November 12, 2015, Sturm asked Baker if she could work on Saturday, November 21,

    in Orange City. Baker Dep. at 112-14; Doc. No. 59-7, at 56; Sturm Dec. ¶ 9. Baker accepted. Id.

    On that day, Baker worked as a GI Tech for a procedure performed by Dr. Gupta. She worked

    from 6:45 a.m. to 2:30 p.m., plus 45 minutes to drive to Orange City and 45 minutes to drive home,

    for a total of 9.25 hours. Doc. No. 59-7, at 58. Baker had already worked 43.5 hours that week,

    so the additional 9.25 hours was overtime. See Doc. No. 59-4, at 73. As it happened, November

    21 was the last day of the pay period. Id. Baker did not report her hours to Geiger, her supervisor,

    until after payroll had closed for the period. Geiger Dec. ¶ 4. As a result, the time could not be

    included on Baker’s paycheck for that pay period. Id.

             On December 7, 2015, Baker contacted Defendants’ payroll department because she was

    concerned with how Geiger was recording the November 21 hours. The record is not entirely clear,

    but it appears that Geiger may have initially recorded the November 21 hours in the first week of

    the pay period starting on November 22—which resulted in Baker being given straight time for

    those hours. See, e.g., Doc. No. 63-14 (“Would you like for me to reach out to Christy as this

    should be paid on 12/5/15 and she may be confused that the previous week will not give you

    overtime.”); Baker Dep. at 112 (testifying that Geiger “took [her] hours that [she] worked on a

    Saturday at Orange City, paid [her] straight time, and put them onto another day.”). Baker also

    contacted Sturm about the problem around the same time. Baker Dep. at 112-13; Doc. No. 59-7,

    at 58.

             Whatever the precise content of Baker’s complaints, it is now undisputed that, ultimately, to

    ensure that Baker was properly paid for the November 21 time, Geiger added 9.25 hours of work,

    all of which were counted as overtime, to Baker’s paycheck for the pay period starting November




                                                     -8-
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 9 of 39 PageID 1358



    22, 2015, by entering 9.25 hours of work for Saturday, December 5, 2015. Doc. No. 59-4, at 75-

    76; Geiger Dec. ¶ 4. That paycheck was issued on December 11, 2015. Doc. No. 59-4, at 76

    (noting pay date of December 11, 2015). Baker does not dispute that she was properly paid for the

    November 21 hours on the paycheck following the pay period in which she worked the time. Doc.

    No. 63, at 7 ¶ 40.

           D.      Baker’s Claim for Unpaid Overtime.

           Defendants’ payroll records show that Baker was paid for significant amounts of overtime

    work during her employment. Doc. No. 59-1, at 8-39; Doc. No. 59-2; Doc. No. 59-3, at 1-32.

    They also show that Baker’s supervisors regularly marked “no lunch” on her time card, thereby

    overriding the ADP system’s automatic 30-minute lunch break deduction. Id. The parties seem

    to agree that, if overtime hours were recorded in Defendants’ ADP payroll system, then Baker was

    properly compensated for that overtime work. Likewise, they seem to agree that, if Baker’s time

    card was marked as “no lunch,” then she was properly compensated for that work.

           All of Baker’s supervisors—Przychocki, Geiger, and Sturm—have averred the following:

    (1) to the extent Baker worked from home and reported her time, they recorded Baker’s reported

    work time to her time card to ensure that she was paid properly; (2) when Baker reported that she

    worked through lunch, they would mark “no lunch” on her time card, which credited Baker with an

    additional 30 minutes of work time for that day; and (3) they never altered Baker’s time card to

    reduce her time. Przychocki Dec. ¶¶ 10, 12-13; Sturm Dec. ¶¶ 8, 10-11; Geiger Dec. ¶¶ 5-7.

    Przychocki and Sturm have also averred that, when Baker reported time edits or additional time,

    they would add that reported time to her time card to ensure that she was paid properly, even if the

    time was submitted after the close of the pay period. Przychocki Dec. ¶¶ 7-8; Sturm Dec. ¶¶ 5-6.

    The supervisors’ declarations do not explain how they reached these conclusions (for example, if




                                                    -9-
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 10 of 39 PageID 1359



     they reviewed written documents, text messages, or emails from Baker reporting her time and

     compared them to Defendants’ ADP records).

             At her deposition, Baker admitted that Sturm and Przychocki did not prevent her from

     properly recording her time. Baker Dep. at 102. As to Geiger, Baker admitted that she never said

     that Baker could not submit accurate time records or that Baker was not allowed to report overtime

     hours. Id.

             Nonetheless, Baker testified that she had worked overtime hours—both at Defendants’

     centers and at home—for which she was not properly compensated. Id. at 13-14. As relevant to

     this summary judgment motion, she testified that, if she wrote “no lunch” and went over 40 hours,

     then Geiger “wouldn’t pay me that.” Id. at 220 (“And if I wrote ‘no lunch,’ and if it went over 40,

     [Geiger] wouldn’t pay me that.”); see also id. at 197 (“A: There were so many discrepancies once I

     figured out what [Geiger] was doing . . . . Q: And these were the discrepancies that we talked about

     earlier today? A: Changing times and not adding no lunch, yes.”).5


             5
             Baker made this point again in portions of her deposition that Defendants did not submit with their
     summary judgment motion:
                  A. When I started recognizing that [Geiger] was changing my times, I started printing
                  out the weekly ADPs, just because I didn’t want—I wanted to make sure that that was
                  happening so I needed something to compare by . . . .
                  Q. So you would actually print out the weekly ADPs contemporaneously with your pay
                  period; is that what you’re saying?
                  A. Correct.
                  Q. And then are those the time sheets that you used in creating the spreadsheet from
                  which the information on here is partly derived?
                  A. Partly, yes.
                  Q. And again, would those be different than the ADP time sheets that we reviewed
                  earlier today?
                  A. The ones that she changed my time or did not give me no lunch, yes.
                  Q. Okay. And did you have any handwritten notes on those that were made at the time
                  that that pay period occurred?
                  A. I don’t recall, but I know what I submitted to her, it was—it had the times that I


                                                        - 10 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 11 of 39 PageID 1360



             In addition, in its interrogatories to Baker, Defendant Park Place Surgery Center, LLC asked

     Baker to provide an accounting of her time, including overtime hours worked. Doc. No. 63-1, at

     11. Baker’s amended response refers to an incorporated spreadsheet.               Id. That spreadsheet

     provides, on a week-by-week basis, a precise listing of all the time Baker claims to have worked

     (including many “no lunch days”) that was not reflected in Defendants’ ADP time records. It also

     provides calculations that show when the omitted time resulted in unpaid overtime, including many

     weeks where adding in the lunch time automatically deducted by the ADP time system resulted in

     unpaid overtime.6 Baker Interrogatory Spreadsheet, Entries for Weeks of Sept. 27, 2015 and Oct.

     11, 2015. So, for example, for the week of September 25, 2016, the spreadsheet notes that

     Defendants’ time records gave Baker 40 regular hours and 0 overtime hours for the week. It also

     notes that, in addition to other claimed unpaid time, Baker did not take lunch on any of the work

     days that week, resulting in 2.5 hours of unpaid overtime. Baker signed and verified the amended

     interrogatory answers. Id., Entry for Week of Sept. 25, 2016.

             At Baker’s deposition, Defendants’ counsel presented her with a spreadsheet that detailed

     the specifics of her overtime claim. Baker Dep. at 113 and Ex. 7.7 Neither side clarifies whether




                 worked and no lunches.
                 Q. Okay. Were those handwritten time sheets that you’re talking about?
                 A. Yes. And even though I clocked in, I still weekly gave her the paper.
     Baker Dep. at 116-18 (emphasis added).
             6
               When Baker originally filed her amended answers to the interrogatories and the incorporated
     spreadsheet, portions of the spreadsheet were truncated. In response to my Order requiring submission of a
     paper copy of the spreadsheet, the parties submitted a USB drive including what they represented to be the
     original version of the spreadsheet that was incorporated into Baker’s amended interrogatory answers. That
     USB drive is available for the Court’s review. In this Report and Recommendation, I cite to the spreadsheet
     as “Baker Interrogatory Spreadsheet.”
             7
            Despite citing deposition testimony that refers to the spreadsheet, Defendants did not file it in
     CM/ECF with their original motion. A paper copy is available for the Court’s review.



                                                        - 11 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 12 of 39 PageID 1361



     the spreadsheet discussed at Baker’s deposition is the same as the spreadsheet that she incorporated

     into her amended interrogatory responses.

             At her deposition, Baker explained the genesis of the spreadsheet. She testified that, on

     April 29, 2017 (the day after her separation from employment), she logged into ADP and printed

     out three years of her time records. She then hand-annotated those records to reflect, in part, hours

     that she worked for which she believed she had not been compensated. She marked a number of

     specific days as “no lunch.” Baker Dep. at 91-94 and Ex. 3.8 It appears that her attorneys then

     asked her to record the specifics of her overtime claim in a spreadsheet.9 Baker Dep. at 113. Baker

     testified that, in creating the spreadsheet, she used text messages, a call log for her cell phone, emails,

     and hand-written time cards that she had at home to identify unpaid time. Id. at 115-18. When

     asked to clarify, Baker explained that the hand-written time cards were records that she created

     contemporaneously with the time worked and submitted to Geiger. Id. at 117-18. After Baker

     created her spreadsheet, she gave it to her attorneys. One of those attorneys, Robert Sutton, then

     created a spreadsheet that details Baker’s overtime claim, including multiple weeks where she was

     not credited with a “no lunch,” thereby resulting in unpaid overtime.               That spreadsheet was

     produced to Defendants in discovery. Baker Dep. at 113 and Ex. 7. At her deposition, Baker could

     not definitively say whether the information in the attorney-created spreadsheet was accurate

     because she would need to compare it to her own records. Baker Dep. at 115 (“Q. In reviewing

     this document . . . please tell me whether or not this accurately reflects your alleged time that you

     say you were not paid. A. Without comparison, I can’t accurately tell you yes or no.”). I have


             8
               Despite submitting portions of Baker’s deposition that discuss this exhibit, Defendants did not file
     it in CM/ECF. A paper copy is available for the Court’s review.
             9
                This spreadsheet is not in the record because Baker’s attorney objected to its production on
     attorney-client privilege grounds. Baker Dep. at 114. Defendants’ attorneys never challenged that claim
     by filing a motion to compel.



                                                         - 12 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 13 of 39 PageID 1362



     reviewed the entirety of Baker’s deposition transcript, and it does not appear that Defendants’

     counsel asked Baker whether she verified the accuracy of the spreadsheet incorporated into her

     amended interrogatory responses before signing and verifying those responses.

            C.       Baker’s Nursing Program, Changed Schedule, and Separation From Employment.

            In 2014, while working for Defendants, Baker enrolled in classes at Herzing University so

     that she could pursue a nursing degree. Baker Dep. 23-25. In or around the beginning of 2017,

     Baker and Przychocki (who was supervising Baker at the time) discussed Baker’s nursing program

     and the change to her school schedule which would require her to attend classes. Doc. No. 62 ¶

     17; Przychocki Dec. ¶ 17; Baker Dep. 213-14. Przychocki assumed that Baker would enroll in a

     night program. Przychocki Dec. ¶ 17.

            From March 6, 2017 until April 26, 2017, Baker was enrolled in an online course that

     required her to log in from 10:00 a.m. to 12:00 p.m. on Fridays. Baker Dep. at 34-36. Baker

     testified that, although she logged in at the required time, she did not pay attention to the lectures.

     Id. at 36. Przychocki only learned that Baker was enrolled in a daytime class when she observed

     Baker “attending” one of these lectures while she was at work. Przychocki Dec. ¶ 17. Przychocki

     asked Baker what her school schedule was and if it would be interfering with work. Id. Baker

     told Przychocki that her schedule would be changing but did not provide Przychocki with her new

     schedule. Id.

            On April 10, 2017, Baker provided Przychocki with a proposed school schedule for the

     upcoming term. Id. ¶ 18; Doc. No. 63-16, at 2. The proposed schedule would require Baker to

     attend classes from 1:00 p.m. until 6:00 p.m. on Mondays and Wednesdays. Przychocki Dec. ¶ 18.

     Przychocki told Baker that the schedule could not be accommodated because “Park Place [Surgery

     Center] requires a full time materials manager and that schedule does not meet the needs of the




                                                      - 13 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 14 of 39 PageID 1363



     center.” Doc. No. 63-16, at 1. Przychocki also noted that she was “under the impression [Baker

     was] taking the night class.” Id. Przychocki offered Baker the opportunity to continue to work on

     a per diem basis in a different job at Park Place Surgery Center while she attended classes.

     Przychocki Dec. ¶ 18.

            On April 17, 2017, Przychocki sent an email to Baker and two other employees informing

     them that they would be required to take a 30-minute lunch each day. Doc. No. 63-17, at 3.

            On April 20, 2017, Przychocki asked Baker what she had decided about school and whether

     she had switched to the night program. Doc. No. 63-18, at 3-4. Baker responded by email saying

     that there was no space available in the night program. Id. at 3. Przychocki responded, “Ok but

     per our conversation we cannot accommodate your school schedule. So will you be resigning from

     your full time position?” Id. In reply, Baker stated that she was not interested in a per diem

     position. She also said, “Resigning was not something I intended to do as I need the health

     benefits.” Id. at 2. Przychocki then told Baker that she spoke to Sturm and to Human Resources

     and that Baker’s proposed schedule could not be accommodated. Id. She said that Baker would

     not be able to keep her full-time status with the proposed school schedule. Id. Baker then sent the

     following message:

            I will be keeping it. I thought Full time status is 30-40 hours per week? [I] will be
            keeping those hours. When I accepted this job I was just starting the program and
            was told that they would work with my schedule. I had to put school on hold
            because of my work load at [Novamed Surgery Center’s downtown location] and my
            mother. When I was told I was being transferred to [Park Place Surgery Center] by
            Kay’s and Angie they told me to go back to school and finish my program that I
            would have more time to do so here at [Park Place Surgery Center]. I do not
            understand why the words of administrators are not being held to. None of this was
            told to me several months ago when I told you was expected back into the program.
            I understand you thought I was in the night program, however when you asked me
            on multiple occasions if my classes were at night and I replied with I do not think so
            because [M]ay is the day program this would not be an issue. I cannot resign so
            does this mean I will be let go?




                                                    - 14 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 15 of 39 PageID 1364



     Id. at 2. Przychocki then told Baker that full time hours are 30-40 based on the needs of the center,

     but that Baker’s proposed schedule did not meet the needs of the center. Id. at 1. Baker sent a

     reply in which she asserted her belief that the needs of the center would be met. She then reiterated,

     “I cannot resign and I cannot drop out of school.” Id. The email correspondence continued, and

     Przychocki eventually said, “You will not remain as the full time materials manager with the

     proposed school schedule. Please let me know what you intend to do.” Doc. No. 63-19, at 3-4.

            On April 24, 2017, Baker responded to Przychocki’s April 17 email about the requirement

     that she take a 30-minute lunch each day. She copied Human Resources representative Susan

     Gearhart on her response. She wrote: “GM[10], for Monday the 17 the I had no lunch. The 18th ,

     19 10 min lunch as it was interrupted by staff’s needs. The 20th no lunch due to issues with Dr.

     Perez and the lens.”       Doc. No. 63-17, at 2.       Gearhart responded, saying that the intent of

     Przychocki’s email was that, going forward, Baker would be required to take a 30-minute lunch.

     She explained that, if someone needed something during Baker’s lunch, they would have to wait or,

     if there was an urgent issue, Baker would need to get approval to work through lunch. Id. Baker

     wrote that she understood, but that others were not respecting her lunch break. Id.at 1. Przychocki

     responded that the expectation going forward was that Baker would take a 30-minute lunch each

     day and that, if Baker were interrupted during lunch, she should advise the person that she was at

     lunch and would follow up with the person after her lunch break was over. Id.

            Also on April 24, Baker emailed Gearhart about Przychocki’s most recent request that Baker

     “tell [her] what [she] intend[s] to do” regarding her employment, saying that she could not respond

     to Przychocki’s email because she was “awaiting to hear back from legal counsel.” Doc. No. 63-

     19, at 3. Gearhart responded, saying, in part, “You are a full time regular employee with us, as


            10
                 It is unclear, but this may mean “Good morning.”



                                                        - 15 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 16 of 39 PageID 1365



     such [your] work schedule revolves around the business need of the center.” Id. Baker refused to

     respond, again saying that she was waiting to hear back from counsel. Id. at 2. At that point,

     Gearhart reminded Baker that the company has an open door policy and that a number of people

     were available to discuss Baker’s concerns. She also stated, “We will expect that you be working

     your regular schedule.” She copied the Vice President of Human Resources, Lainie Kennedy, on

     the email so that Baker could contact Kennedy. Id. Baker then asked for Kennedy’s telephone

     number. Id. at 1. At 9:42 a.m. on April 24, 2017, Kennedy responded and provided Baker with

     her contact information. Id. The record is silent about what, if any, further communications the

     parties had about Baker’s employment.

            Baker’s last day of work was April 25, 2017. Doc. No. 62 ¶ 19. Defendants’ internal

     paperwork lists her date of separation as April 28, 2017, and gives the “Termination Reason” as

     “Schedule Conflicts.” Przychocki Dec. ¶¶ 21-22 and Ex. B thereto (Doc. No. 59-3, at 34). At her

     deposition, Baker denied that she quit her job. Instead, she said, it “was just kind of assumed . . .

     [t]hat [she] was not coming back.” Baker Dep. at 41-42. She also testified that she disagreed that

     the Materials Manager position required full-time hours. When asked why, she said:

            Because their cases had dropped, and the way I had it set up and looking at a
            schedule, knowing the doctors, that’s why. I mean, I knew—I knew because I had
            everything—I just had my niche. I just had my thing down.

     Id. at 214. When asked how many hours she believed that the job would take per week, she said,

     “It depends. That all depends if it’s the end of the month, if a certain doctor is there. So I don’t

     know.” Id. at 214-15. Ultimately, though, she testified that, on average, she believed that the

     position required 32 hours of work per week. Id. at 215. She admitted that she was not aware of

     any other Materials Managers who were allowed to take time off to go to school two days per week,

     for four or five hours on each of those days. Id. at 213.




                                                     - 16 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 17 of 39 PageID 1366



             D.      Baker’s Complaints About Pay Practices.

             As detailed above, in late November or early December 2015, Baker contacted Defendants’

     payroll department about the fact that Geiger had improperly counted her November 21, 2015 hours

     as straight time instead of overtime. Baker also contacted Sturm about the problem around the

     same time. Baker Dep. at 112-13.

             In the fall of 2016, at some point before Przychocki took over from Geiger as Baker’s

     supervisor at Park Place Surgery Center, Baker informed Przychocki that “if [Baker] wrote ‘no

     lunch’ [on her time card,] and if it went over 40, [Geiger] wouldn’t pay [her] that.” Baker Dep. at

     219-20. Baker also appears to have reiterated her complaint about Geiger’s handling of the

     November 21, 2015 Saturday overtime. Id.11

             On April 30, 2017, after her employment had ended, Baker emailed Sturm, Przychocki, and

     Gearhart to complain about overtime she claimed to have worked during her employment but for

     which she had not been properly compensated. Sturm Dec. ¶ 13; Przychocki Dec. ¶ 23; Doc. No.

     59-10, Declaration of Susan Gearhart (“Gearhart Dec.”) ¶ 7.




             11
                The record includes evidence suggesting that, in December 2016, Baker complained to Gearhart
     that Geiger gave her paid time off (PTO) on August 16, 2016, when she actually worked a full day that day.
     Doc. No. 59, at 9 ¶ 39 (citing evidence). Baker does not, however, rely on the complaint to Gearhart as
     purported protected activity under the FLSA. See Doc. No. 63, at 7 ¶¶ 39-42; see also id. at 17. In addition,
     Baker’s complaint alleges that she complained to “Lisa Prospery” that her timesheets had been altered so that
     it would appear that she did not work overtime. Doc. No. 39 ¶ 18. Defendants have submitted a declaration
     from Lisa Prosperi, who avers that she never received any complaints from Baker regarding unpaid overtime
     compensation. Doc. No. 59-11 ¶ 3. Baker did not submit any contradictory evidence with her response, so
     I consider it undisputed that Baker did not complain to Lisa Prosperi about overtime violations.



                                                        - 17 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 18 of 39 PageID 1367



     IV.     ANALYSIS.

             In her complaint, Baker alleges that Defendants violated the overtime provisions of the

     FLSA (Count I) and retaliated against her in violation of the FLSA (Count II). I discuss each claim

     separately, below.

             A.      Overtime Claim.

             In Count I of her complaint, Baker asserts that Defendants violated the overtime provisions

     of the FLSA.12 Under the FLSA, an employer may not employ its employee for a workweek longer

     than 40 hours unless the employee receives overtime compensation at a rate not less than one and a

     half times her regular hourly rate. 29 U.S.C. § 207(a)(1). A person is “employed” if she is suffered

     or permitted to work. 29 U.S.C. § 203(g). “It is not relevant that the employer did not ask the

     employee to do the work. The reason that the employee performed the work is also not relevant.

     ‘[I]f the employer knows or has reason to believe that the employee continues to work, the additional

     hours must be counted.’” Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314 (11th Cir.

     2007) (quoting Reich v. Dep’t of Conservation & Nat. Res., 28 F.3d 1076, 1082 (11th Cir. 1994)).

     To prevail on a claim for unpaid overtime, a plaintiff must demonstrate (1) that she worked overtime

     without proper compensation; and (2) that her employer knew or should have known of the overtime

     work. Id. at 1314-15 (citations omitted). I discuss each of these elements separately, below.




             12
                I note that, in discussing this claim, neither party has made any attempt to distinguish between and
     among the various Defendants. For example, Defendants do not argue that, even if summary judgment is
     inappropriate on this claim as to one of them, that it should be granted as to the others. Because the parties
     have not distinguished among the Defendants in discussing this claim, I do not do so either.



                                                         - 18 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 19 of 39 PageID 1368



                    1.      Overtime Work Without Compensation.

             I recommend that the Court find that Baker has raised a genuine issue of material fact as to

     whether she worked overtime without proper compensation. “Although a FLSA plaintiff bears the

     burden of proving that he or she worked overtime without compensation, ‘[t]he remedial nature of

     this statute and the great public policy which it embodies . . . militate against making that burden an

     impossible hurdle for the employee.’” Id. at 1315 (quoting Anderson v. Mt. Clemens Pottery Co.,

     328 U.S. 680, 687 (1946)). “It is the employer’s duty to keep records of the employee’s . . . hours.

     . . .” Id.

             [I]n situations where the employer’s records cannot be trusted and the employee
             lacks documentation, the Supreme Court held that an employee has carried out his
             burden if he proves that he has in fact performed work for which he was improperly
             compensated and if he produces sufficient evidence to show the amount and extent
             of that work as a matter of just and reasonable inference. The burden then becomes
             the employer’s, and it must bring forth either evidence of the precise amount of work
             performed or evidence to negate the reasonableness of the inference to be drawn from
             the employee’s evidence. If the employer fails to produce such evidence, the court
             may then award damages to the employee, even though the result be only
             approximate.

     Id. at 1316 (internal quotations and citations omitted) (citing and quoting Anderson, 328 U.S. at

     687-88).

             During her deposition, Baker testified that, when she reported “no lunch” and her hours went

     over 40 for the week, Geiger “would not pay [her] for that.” Baker Dep. at 219-20. In addition,

     in her answers to interrogatories, she specifically identified multiple instances where she should

     have been given a “no lunch” credit, was not given that credit, and the omission resulted in unpaid

     overtime for the week. See, e.g., Baker Interrogatory Spreadsheet, Entry for Week of Sept. 20,

     2015. Baker’s deposition testimony supports an inference that Geiger failed to properly record “no

     lunch” notations that were reported to her. Baker has also specifically detailed the dates of these

     occurrences. Thus, is it not clear that Baker needs the benefit of the Anderson burden-shifting



                                                      - 19 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 20 of 39 PageID 1369



     paradigm. Regardless, Baker’s testimony about Geiger’s failure to record her “no lunch” days is

     sufficient to call into question the accuracy of Defendants’ time and pay records. See Allen, 495

     F.3d at 1316 (reversing district court’s denial of summary judgment and finding that plaintiffs called

     into question employer’s time records where, among other evidence, one plaintiff testified the

     individual in charge of time sheets would white out time worked).13 Baker’s detailed spreadsheet

     of alleged unpaid overtime hours, which was incorporated into her interrogatory answers, is also

     sufficient to show the amount and extent of her unpaid overtime work “as a matter of just and

     reasonable inference.” See id. at 1317-18 (reversing district court’s denial of summary judgment;

     noting that plaintiffs’ burden at trial may be met with evidence other than precise, written

     documentation; and finding that a plaintiff could show the amount and extent of unpaid overtime

     “as a matter of just and reasonable inference” where she could not produce documents proving her

     overtime work but testified to certain triggering factors for overtime work, such as PTO meetings

     that occurred every six weeks and kept plaintiff at work until 7:30 to 8:00 p.m.).

             Defendants attempt to avoid this conclusion by limiting Baker’s unpaid overtime claim to

     one instance—the work she performed on November 21, 2015. Doc. No. 59, at 7-9. In their




             13
                 In a footnote to their reply, Defendants suggest that Allen is distinguishable and, thus, that Baker
     cannot call into question the accuracy of their time records. Doc. No. 65, at 3. This argument is not well-
     taken. In Allen, one of the plaintiffs testified that a supervisor would white out time that was reported on a
     time card, and the Eleventh Circuit concluded that such evidence (along with other allegations of tampering
     with time records) was sufficient to call into question the accuracy of the employer’s records. 495 F.3d at
     1316. In this case, Baker did not have direct access to ADP and relied on her supervisors to record her “no
     lunch” requests. On this set of facts, repeatedly failing to record a “no lunch” is analogous to whiting out
     time because it undermines the accuracy of Defendants’ time records. In their reply, Defendants also rely
     on Estrada v. FTS USA, LLC, No. 1:14-CV-23388-KMM, 2016 WL 6157989, at *1 (S.D. Fla. Oct. 24, 2016),
     aff'd, 688 F. App’x 830 (11th Cir. 2017), to argue that Baker has failed to call into question the accuracy of
     their time records. That case is distinguishable because the plaintiff admitted that he never recorded all the
     hours he worked, and there does not appear to have been any allegation that the defendant was failing to
     record time that he reported.




                                                          - 20 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 21 of 39 PageID 1370



     opening motion, they reduce the remainder of Baker’s claims of unpaid overtime to a footnote in

     their Undisputed Material Facts section and urge the Court to ignore the spreadsheet detailing her

     unpaid overtime claim as “after the fact self-serving hearsay” and “conclusory, unsupported

     allegations in the face of contemporaneous time records, edit logs, and pay records.” Id. at 7 n.2;

     see also id. at 16. When Baker pointed out in her response brief that she had sworn to the unpaid

     overtime hours in her responses to interrogatories, Defendants argued in their reply that Baker could

     not avoid summary judgment by relying on her own “self-serving” interrogatory answers. Doc.

     No. 65, at 4. They also attempted to invoke a variation of the “sham affidavit” rule and argue that

     Baker’s interrogatory answers could not provide a basis for avoiding summary judgment where

     those answers contradicted her deposition testimony. Id. at 4-5.

             Defendants’ arguments that the Court should disregard the spreadsheet incorporated into

     Baker’s interrogatory answers are misplaced. First, Fed. R. Civ. P. 56(c)(1)(A) specifically allows

     a party to show that a fact is genuinely disputed by “citing to particular parts of materials in the

     record, including . . . interrogatory answers.” Defendants cite two cases providing that a party may

     not generally introduce its own interrogatory answers at trial, see Grace & Co. v. City of Los

     Angeles, 278 F.2d 771, 776 (9th Cir. 1960); Lobel v. Amer. Airlines, 192 F.2d 217, 221 (2d Cir.

     1951)14, but they cite no cases holding that a party cannot rely on its own interrogatory answers to

     avoid summary judgment.

             Second, the fact that Baker’s interrogatory answers and the spreadsheet of alleged unpaid

     overtime hours may be “self-serving” does not permit the Court to ignore them at the summary


             14
                Notably, Defendants’ reply brief represents that both of these cases stand for the proposition that
     “[a]t summary judgment, ‘[n]ormally, a party may not introduce his self-serving answers to an opponent’s
     interrogatories.’” Doc. No. 65, at 4. Both of these cases involved the question of whether a party could
     read its own interrogatory answers into the record at trial, and neither case even includes the phrase “summary
     judgment.” The undersigned is troubled that Defendants would represent that the cases apply to a summary
     judgment.



                                                         - 21 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 22 of 39 PageID 1371



     judgment stage. See Feliciano v. City of Miami Beach, 707 F.3d 1244, 1252-53 (11th Cir. 2013)

     (“To be sure, Feliciano’s sworn statements are self-serving, but that alone does not permit us to

     disregard them at the summary judgment stage . . . . Besides, Feliciano’s sworn statements are no

     more conclusory, self-serving, or unsubstantiated by objective evidence than the officers’ assertions

     that they smelled marijuana coming from her apartment and saw Gonzaga smoking or holding a

     joint.”). Likewise, Baker’s detailing of her unpaid overtime claim is not the type of “conclusory”

     statement that must be disregarded at summary judgment. Rather, it is a detailed recounting of

     facts of which she has first-hand knowledge. Baker’s deposition testimony also made it clear that

     she was not simply guessing at the extent of her unpaid overtime, but rather that she recreated the

     time by using text messages, emails, and other documents that she had in her possession. See id.

     (“But Feliciano’s sworn statements that Gonzaga was not holding anything in his hands when he

     emerged from the bedroom into the officers’ view, that neither she nor Gonzaga was smoking

     marijuana, and that there was no marijuana odor in the apartment are not conclusory. They are

     non-conclusory descriptions of specific, discrete facts of the who, what, when, and where variety.

     They describe the external world as Feliciano observed it at the time and are based on her first-hand

     personal knowledge, not her subjective beliefs.”).

             Third, Baker’s detailing of her unpaid overtime claim—as embodied in the spreadsheet

     incorporated into her interrogatory answers—is not the type of inadmissible hearsay that cannot be

     considered at summary judgment, even if her lawyers are the ones who actually compiled the

     spreadsheet.15 Baker clearly has first-hand knowledge of the hours she worked while employed by




             15
               On this point, I note that, if an attorney’s authorship of a document that is later signed by a witness
     under oath is enough to make it inadmissible “hearsay,” then the declarations Defendants submitted in
     support of their summary judgment motion—which include nearly identical wording in places and were,
     presumably, drafted by Defendants’ attorneys—would likely also be inadmissible.



                                                          - 22 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 23 of 39 PageID 1372



     Defendants, and her deposition testimony made it clear that she identified hours for which she

     should have been paid by referring to text messages, emails, and other contemporaneously-created

     documents. Baker Dep. at 115-18. Her attorneys then compiled information about her unpaid

     overtime hours into a spreadsheet, which she signed under oath as part of her interrogatory answers.

     Doc. No. 63-1 and Baker Interrogatory Spreadsheet. While the interrogatory answers themselves

     might be hearsay if Baker attempted to introduce them at trial, Baker’s own first-hand testimony

     about her hours worked would not be. Because the information in Baker’s interrogatory answers

     may be reduced to admissible form a trial, the Court may consider it at the summary judgment stage.

     See Robertson v. Interactive Coll. of Tech./Interactive Learning Sys., Inc., ___ F. App’x ___, No.

     17-11152, 2018 WL 3429949, at *2 (11th Cir. July 16, 2018) (per curiam) (cited as persuasive

     authority) (internal quotation and citations omitted) (“W]hile inadmissible hearsay typically cannot

     be considered on summary judgment, a district court may consider a hearsay statement in passing

     on a motion for summary judgment if the statement could be reduced to admissible evidence at trial

     or reduced to admissible form.”). Defendants are free to probe the credibility of Baker’s claim to

     have recreated her unpaid hours months and even years after the fact at trial, but such credibility

     questions are for a jury to resolve, not for the Court to entertain on summary judgment.

             Fourth, even assuming that the “sham affidavit” rule applies to exclude interrogatory

     answers that contradict deposition testimony16, Baker’s interrogatory answers are not so inherently


             16
                 Defendants do not cite any cases suggesting that it does. Neither of the cases they cite address
     the question of a perceived conflict between a party’s interrogatory answers and later-given deposition
     testimony by the same party. Doc. No. 65, at 4 (citing Jones v. UPS Ground Freight, 683 F.3d 1283, 1294
     (11th Cir. 2012); McMillian v. Johnson, 88 F.3d 1573, 1584 (11th Cir. 1996)). The “sham affidavit” rule
     normally applies “when a party has given clear answers to unambiguous questions which negate the existence
     of any genuine issue of material fact . . . and [that party attempts] thereafter [to] create such an issue with an
     affidavit that merely contradicts, without explanation, previously given clear testimony.” Tippens v. Celotex
     Corp., 805 F.2d 949, 954 (11th Cir. 1986) (emphasis added) (citation omitted). Here, Baker signed her
     interrogatory answers before her deposition. The Eleventh Circuit has indicated in dicta that “it is much less
     likely that an affidavit which precedes a weak deposition is filed as a transparent sham” than a discrediting


                                                           - 23 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 24 of 39 PageID 1373



     inconsistent with her deposition testimony that it is necessary to disregard them for summary

     judgment purposes. Defendants are correct that, at her deposition, Baker could not testify “to any

     specific day or hours on the spreadsheet when questioned.” Doc. No. 65, at 5. But that was

     because she wanted to be able to compare her own documents to the spreadsheet before testifying

     as to its veracity—not because she actually lacked knowledge or memory of her unpaid overtime

     claim.    Baker Dep. at 115.          Defendants did not ask Baker whether she reviewed her own

     documents and verified the accuracy of the spreadsheet incorporated into her interrogatory answers

     before signing those answers under oath. Thus, Baker’s deposition testimony does not contradict

     those interrogatory answers. Cf. Tippens, 805 F.2d at 954-55 (refusing to disregard affidavit where

     affiant averred that decedent was his supervisor and worked in close proximity with him during the

     period when he was using defendant’s asbestos containing products but later, at his deposition, was

     unable to state any specific instances when he was using a specific product while decedent was

     standing next to him; finding that the discrepancy might affect the witness’s credibility and impeach

     his memory but that it did not create an inherent conflict).

              Finally, I note that, in addition to attempting to discount Baker’s accounting of her unpaid

     overtime claim, Defendants also suggest that their time records are unimpeachable and that Baker

     cannot survive summary judgment unless she comes forward with contemporaneous documents

     proving that she worked unpaid overtime. See, e.g., Doc. No. 59, at 15 (“Plaintiff has not and can

     offer no evidence or records to demonstrate that she did in fact work any alleged overtime for which

     Defendants did not compensate her . . . .”). In making this argument, they rely on the fact that the

     ADP records show that, if overtime work was recorded in ADP, Baker was paid for that work and




     affidavit that is filed after a deposition fails to create a genuine issue of material fact. Id. n.6.




                                                            - 24 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 25 of 39 PageID 1374



     also on the fact that Baker knew that she was required to report her time to Defendants. They then

     suggest that, having failed to report her time accurately, Baker cannot now claim entitlement to

     unpaid overtime. See, e.g., id. at 20 (“Plaintiff cannot deliberately underreport her work time and,

     after her separation from employment, seek to revise her time cards for the prior years to gain a

     windfall in wage payments.”). This argument is belied by both the facts and the law.

            Factually, Defendants are incorrect to suggest that Baker completely controlled the reporting

     of her time and that this is a case where Baker simply failed to report the overtime hours to which

     she now claims entitlement. The facts show that Baker relied on her supervisors to input her time

     when her time clock card was not working and when she worked from home (which was often).

     Thus, Defendants’ ADP records are only as good as the information inputted by Baker’s supervisors.

     But Baker has testified that her supervisors did not always input her time correctly. See, e.g.,

     Baker Dep. at 116-18, 197, 220. Thus, her case is distinguishable from cases cited by Defendants

     where a plaintiff completely controlled her time reporting and simply failed to report overtime hours.

     See, e.g., Brumbelow v. Quality Mills, Inc., 462 F.2d 1324, 1326 (5th Cir. 1972) (summary judgment

     granted on overtime claim where plaintiff admitted that she regularly reported hours worked not

     exceeding eight hours per day, even though she claimed to have worked more than the hours she

     reported to her employer); Newton v. City of Henderson, 47 F.3d 746, 748 (5th Cir. 1995) (summary

     judgment granted on overtime claim where it was undisputed that plaintiff was paid for all hours

     claimed on the time reports he submitted); Straley v. Ferrellgas, Inc., No. 8:08-cv-2460-T-26MAP,

     2009 WL 10670500, at *2 (M.D. Fla. Sept. 16, 2009) (summary judgment on overtime granted

     where plaintiff admitted that she never “turned in” the overtime hours she allegedly worked).

            Defendants’ arguments are also undermined by controlling law. In Allen, the district court

     granted a motion for summary judgment on an unpaid overtime claim, finding, among other things




                                                     - 25 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 26 of 39 PageID 1375



     that (1) when employees worked overtime and recorded that time on their pay sheets, the employer

     paid overtime; (2) the employer trained employees on how to record and turn in their time sheets;

     and (3) because of the nature of the plaintiffs’ work, their supervisors could not monitor them all

     the time. 495 F.3d at 1314. Despite this, the Eleventh Circuit reversed, finding that the plaintiffs

     had sufficiently called into question the accuracy of the employers’ records and had provided

     enough detail about their overtime claims “to show the amount and extent of their unpaid overtime

     as a matter of just and reasonable inference,” even though they lacked precise documentation of

     their claimed hours. Id. at 1316-17. As explained above, Baker has also called into question the

     accuracy of Defendants’ time records and has provided a detailed accounting of her claim that

     resulted from her review of text messages, emails, and other documents.17 Under Allen, this is

     enough to survive summary judgment on the question of whether Baker worked overtime hours for

     which she was not properly compensated.

                     2.       Employer Knowledge of Overtime Work.

             In addition to showing that she worked overtime for which she was not compensated, Baker

     must also show that Defendants knew or should have known that she was working overtime for

     which she was not compensated. Id. at 1314 (citations omitted). A plaintiff can survive summary

     judgment on an unpaid overtime claim if a reasonable jury could conclude from the evidence that

     the employer had actual or constructive knowledge of the time worked. Id. at 1318. As explained

     above, Baker testified that she sometimes told Geiger that she had not taken a lunch, but that Geiger

     would not pay her for the missed lunch if she worked more than 40 hours. Baker Dep. at 219-20.



             17
                This distinguishes this case from the main case on which Defendants rely in the motion, Straley,
     2009 WL 10670500, at *2. In Straley, the plaintiff testified that she “could not begin to estimate the amount
     of time” that she worked off the clock and “could not identify anything that would help her make such an
     estimate, other than her personal speculation that computer records might reflect her log in and log out times.”
     Id.



                                                          - 26 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 27 of 39 PageID 1376



     At the very least, this raises a question of fact as to whether Geiger—a supervisor—knew that Baker

     was working overtime for which she was not being properly compensated. This is sufficient for

     Baker to survive summary judgment as to the question of Defendants’ knowledge of the fact that

     she was working overtime without being properly compensated. See Allen, 495 F.3d at 1318-19

     (reversing district court’s denial of summary judgment as to plaintiffs who created a genuine issue

     of material fact as to supervisor’s knowledge of unpaid overtime work).

            In attempting to avoid this conclusion, Defendants spend significant time discussing whether

     they had constructive knowledge of Baker’s unpaid overtime—that is whether they “should” have

     known about the unpaid overtime. Doc. No. 59, at 16-21. But Baker does not need to resort to

     constructive knowledge because she has evidence of actual knowledge of the unpaid overtime on

     the part of Geiger.

            Defendants also spend significant time criticizing the evidence that Baker marshaled in

     response to their motion for summary judgment. They correctly note that Baker attempted to avoid

     summary judgment by relying on “examples” and explain why each of Baker’s “examples” does

     not preclude summary judgment. Doc. No. 65, at 1 n.1; see also id. at 4, 8. In many respects,

     Defendants’ criticisms are well-taken. In her summary judgment response brief, Baker relied on

     “examples” of overtime work and directed the Court generally to various assorted documents

     attached to her response. See, e.g., Doc. No. 63, at 15 (“Emails and phone records show time

     worked that was not included in Plaintiff’s time records, nor for which Plaintiff was properly paid

     overtime. (Exh. 2-14).”). This was improper. It violated both Fed. R. Civ. P. 56(c)(1)(A), which

     requires the parties to cite to “particular parts of materials in the record,” and the Case Management

     and Scheduling Order, Doc. No. 31, at 8, which required the parties to “provide pinpoint citations to

     the pages and lines of the record supporting each material fact.” Likewise, as set forth in Defendants’




                                                      - 27 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 28 of 39 PageID 1377



     reply brief, Baker has likely failed to establish that her “examples” actually create a genuine issue of

     material fact.18

             However, in addressing the question of their knowledge about Baker’s unpaid overtime,

     Defendants fail to address a piece of evidence that they put into the record—Baker’s testimony that

     Geiger would not pay her for a missed lunch if her time went over 40 hours for the week. See Doc.

     No. 59, at 8.19 This testimony creates a genuine issue of material fact as to whether Defendants

     knew that Baker was working overtime for which she was not properly compensated.

             Because Baker has raised genuine issues of material fact as to whether she worked overtime

     for which she was not properly compensated and as to whether Defendants knew about that unpaid

     overtime, I recommend that the Court deny Defendants’ motion for summary judgment as to Count

     I of Baker’s complaint.

             B.         Retaliation Claim.

             In Count II of her complaint, Baker asserts that Defendants retaliated against her for


             18
                For example, Baker points to the Court to cell phone records showing calls made outside the hours
     for which she was paid on several days, but offers no supporting evidence that such calls were work-related.
     See, e.g., Doc. No. 63-2. Likewise, Baker has filed hand-written time sheets showing more time worked
     than appears in the ADP records, but she submitted no supporting evidence establishing: (1) that the time in
     the hand-written time sheets is accurate; or (2) that the time in the hand-written time sheets was submitted to
     Defendants during her employment. Doc. No. 63-10.
             19
                 I note that Defendants’ motion claims that Baker could not recall any specific instances where she
     reported overtime and was not paid for it, but rather that she “generally” claims that Geiger sometimes failed
     to pay her for missed lunches if she worked more than 40 hours in a week. Doc. No. 59, at 8. To the extent
     that the reference to “generally” is meant as an argument that Baker’s testimony is conclusory, I note that, as
     detailed above, Baker has also detailed the “no lunch” days for which she did not receive overtime pay
     specifically in her interrogatory answers and that she explained in her deposition that she relied on
     contemporaneously-created documents to identify overtime hours worked for which she was not
     compensated. In this respect, Baker’s testimony was considerably less conclusory than Geiger’s declaration,
     which suggests that she always credited Baker with a “no lunch” whenever one was reported to her without
     any explanation of how she arrived at that conclusion or indication that she reviewed text messages, emails,
     or other documents sent to her by Baker and compared them to Defendants’ ADP records before signing her
     declaration. Geiger Dec. ¶ 16. In addition, I note that, when questioning Baker about the “no lunch” claim
     at her deposition, Defendants attempted to undermine Baker’s testimony by noting that Geiger had, in fact,
     sometimes paid Baker for overtime. Baker Dep. at 220. Such a line of questioning goes to Baker’s
     credibility and is appropriate for a jury.



                                                         - 28 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 29 of 39 PageID 1378



     complaining about FLSA violations. It is “unlawful for any person . . . to discharge . . . [an]

     employee because such employee has filed any complaint or instituted or caused to be instituted any

     proceeding under or related to this chapter. . . .” 29 U.S.C. § 215(a)(3). In this case, Baker has

     not directed the Court to any direct evidence that Defendants retaliated against her for complaining

     about FLSA violations.      Thus, she must rely on the burden-shifting framework applied in

     employment discrimination cases. Henderson v. City of Grantville, Ga., 37 F. Supp. 3d 1278, 1282

     (N.D. Ga. 2014) (citation omitted). A plaintiff establishes a prima facie case of FLSA retaliation

     by establishing three elements: “(1) she engaged in activity protected under [the] act; (2) she

     subsequently suffered adverse action by the employer; and (3) a causal connection existed between

     the employee’s activity and the adverse action.” Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342–43

     (11th Cir. 2000) (citation omitted). Once the plaintiff establishes a prima facie case, the burden

     shifts to the employer to assert a legitimate, non-retaliatory reason for the adverse action. Id. at

     1343. If the employer asserts a legitimate reason for the adverse action, the burden shifts back to

     the plaintiff to show that the asserted reason is pretextual. Id. “In demonstrating causation, the

     plaintiff must prove that the adverse action would not have been taken ‘but for’ the assertion of

     FLSA rights.” Id. (citing Reich v. Davis, 50 F.3d 962, 965-66 (11th Cir. 1995)).

            Defendants assert that Baker cannot make out a prima facie case of retaliation. They also

     assert that, even if she could, their motion for summary judgment should be granted as to the

     retaliation claim because they have asserted a legitimate, non-retaliatory reason for their actions and

     Baker cannot show that the reason is pretextual. I address these arguments separately, below.

                    1.      Prima Facie Case.
            Defendants assert that Baker cannot make out any of the three prongs of a prima facie case

     of retaliation. I address each prong separately, below.




                                                      - 29 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 30 of 39 PageID 1379



                            a.      Protected Activity.

            I recommend that the Court conclude that Baker has raised a genuine issue of fact as to

     whether she engaged in protected activity. The anti-retaliation provisions of the FLSA protect both

     oral and written complaints about violations of the statute. Kasten v. Saint-Gobain Performance

     Plastics Corp., 563 U.S. 1, 17 (2011). At her deposition, Baker testified that she complained to

     Sturm that Geiger had failed to properly record her work hours for November 21, 2015, as overtime.

     Baker Dep. at 112-13. She also testified that she repeated the complaint to Przychocki in the fall

     of 2016.    Id. at 219-20.    The record also includes emails where she reported this issue to

     Defendants’ payroll department. Doc. No. 63-14. Taken in the light most favorable to Baker, this

     is sufficient evidence for a jury to conclude that Baker complained to Defendants about not being

     paid at the overtime rate for her work on November 21, 2015. Baker also testified that she told

     Przychocki in the fall of 2016 that “if [Baker] wrote ‘no lunch’ [on her timecard,] and if it went over

     40, [Geiger] wouldn’t pay [her] that.” Baker Dep. at 220. Again, taken in the light most favorable

     to Baker, this is sufficient for a jury to conclude that Baker complained to Przychocki that she

     sometimes failed to receive overtime pay when she worked through lunch.

            Defendants argue that the complaints about Baker’s pay for her work on November 21, 2015,

     are not protected activity because she now admits that she was properly paid for that work—albeit

     during a different pay period. Doc. No. 65, at 8. Accordingly, Defendants suggest that Baker was

     really just “request[ing] to be paid on a different pay date . . . ” Id. This argument is not consistent

     with the evidence. While Baker may now admit that she was properly paid for the November 21,

     2015 work on a paycheck that issued on December 11, 2015, at the time she made her first set of

     complaints (around December 7, 2015), she had not yet been paid for the time at all. Moreover,

     taken in the light most favorable to Baker, the evidence supports an inference that Baker was




                                                      - 30 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 31 of 39 PageID 1380



     complaining about the time being designated as straight time—not simply complaining that she did

     not receive pay for the November 21 work in the paycheck that corresponded to that pay period.

     On this point, Defendants’ reliance on Foy v. Pat Donalson Agency, 946 F. Supp. 2d 1250, 1275-

     76 (N.D. Ala. 2013), is misplaced. In that case, the plaintiff complained generally about not getting

     paid promptly and regularly, which is not necessarily a violation of the FLSA. Here, taken in the

     light most favorable to Baker, the evidence suggests that she complained that Geiger was attempting

     to pay her straight time for the November 21, 2015, work, instead of overtime, which would be a

     violation of the FLSA. Thus, the complaints about the November 21 time qualify as protected

     activity under the FLSA.

              Defendants also argue that Baker’s complaint to Przychocki about unpaid lunches was not a

     complaint about unpaid overtime. Doc. No. 65, at 9. Specifically, Defendants argue that when

     Baker was asked about her fall 2016 conversation with Przychocki at her deposition, she testified

     that the conversation was about her Saturday work for Dr. Gupta in November 2015 and that there

     was no discussion of any alleged unpaid lunches by Geiger. Id. They then quote this portion of

     Baker’s deposition:

                     Q.     Okay. What did you specifically say about changing your time?

                     A.     In that particular conversation?

                     Q.     Yeah, to [Przychocki].

                     A.     [Geiger] was going—[Geiger] didn’t pay me on that Saturday. I
                            explained that story we’ve talked about working with Gupta.

     Id. (quoting Baker Dep. at 220). This argument rests on a mischaracterization of the evidence.

     Inexplicably, Defendants have omitted the remainder of Baker’s answer. The totality of her answer

     reads:

                     A.     [Geiger] was going—[Geiger] didn’t pay me on that Saturday. I
                            explained that story that we’ve talked about working with Gupta.



                                                     - 31 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 32 of 39 PageID 1381



                           She would put off not paying me for mileage, and then my trip to
                           Tampa. She’d go in and change[] my time sheets or my time card.
                           And if I wrote “no lunch,” and if it went over 40, she wouldn’t pay
                           me that.

     Baker Dep. at 220 (emphasis added). Taken in the light most favorable to Baker, this testimony

     supports an inference that Baker complained to Przychocki about Geiger sometimes not paying

     Baker overtime for weeks in which she missed lunches, which is protected activity under the FLSA.

                           b.      Adverse Action.

            I recommend that the Court find that Baker has raised a genuine issue of fact as to whether

     she suffered an adverse action after engaging in protected activity under the FLSA. Baker’s

     complaint alleges that Defendants involuntarily terminated her employment in retaliation for

     complaining about FLSA violation.        If true, this would violate the FLSA’s anti-retaliation

     provision. See 29 U.S.C. § 215(a)(3) (prohibiting discharging an employee in retaliation for

     protected activity). Defendants argue that Baker did not suffer an adverse action because she was

     not terminated but, in fact, she resigned. They then devote considerable space to discussing

     whether the facts of this case would support a claim for constructive discharge. Doc. No. 59, at 23-

     25.

            Defendants’ argument jumps too quickly to the conclusion that this is a constructive

     discharge case. As set forth in the Facts section, above, the circumstances surrounding Baker’s

     separation from employment are murky.         After Baker provided Przychocki with her school

     schedule, Przychocki told Baker that the schedule could not be accommodated. She offered to let

     Baker remain employed on per diem basis, but Baker declined that offer, saying that she needed

     health insurance. There then followed an email exchange in which Przychocki asked Baker if she

     would resign. Baker repeatedly said that she could not resign. See generally Doc. Nos. 63-16, 63-

     18, 63-19. In response, Przychocki reiterated that Baker’s schedule could not be accommodated



                                                     - 32 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 33 of 39 PageID 1382



     and that Baker would “not remain as the full time materials manager with the proposed schedule.”

     Doc. No. 63-19, at 4. Further emails between Baker, Gearhart, and Kennedy do not shed further

     light on whether Baker resigned or was involuntarily terminated. The record then goes silent from

     April 24 until April 28, which is reported in Defendants’ records as Baker’s separation date.

     Defendants’ paperwork does not explicitly state whether Baker’s separation was voluntary or

     involuntary—it simply notes that the reason for separation was “schedule conflicts.” Doc. No. 59-

     3, at 34. Notably, despite Defendants’ claims that Baker “resigned” and “abandoned her job” (Doc.

     No. 65, at 10), none of its witnesses have averred that Baker resigned or abandoned her job. At her

     deposition, Baker also testified that she did not quit. Baker Dep. at 41. Taken in the light most

     favorable to Baker, this set of facts could support an inference that her separation from employment

     was not voluntary—that is, once she declined the per diem position, refused to alter her school

     schedule, and refused to resign, Defendants involuntarily ended her employment. Accordingly, I

     recommend that the Court find that Baker has raised a genuine issue of material fact as to whether

     she suffered an adverse employment action after her complaints of FLSA violations.

                           c.      Causation.

            Although Baker has made out genuine issues of fact as to the first two prongs of her prima

     facie case, I recommend that the Court find that she has not raised a genuine issue of material fact

     as to the third prong—causation. Thus, I recommend that the Court grant Defendants’ motion for

     summary judgment as to her retaliation claim.

            In her summary judgment briefing, Baker relies solely on the temporal proximity between

     her complaints of FLSA violations and her termination to establish causation. Doc. No. 63, at 17.

     A plaintiff can meet this prong of her prima facie case if she can prove a “close temporal proximity”

     between the time her employer learned about her protected activity and the alleged retaliatory




                                                     - 33 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 34 of 39 PageID 1383



     conduct. Raspanti v. Four Amigos Travel, Inc., 266 F. App’x 820, 823 (11th Cir. 2008) (citation

     omitted) (cited as persuasive authority). “This standard requires that the actions be ‘very close.’”

     Id. (citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)). A delay of “three to four

     month[s]” is too attenuated to support an inference of causation. Id. (citing Thomas v. Cooper

     Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)).

            As set forth above, Baker’s last complaint about FLSA violations was made to Przychocki

     in the fall of 2016, at some point before Przychocki took over from Geiger as Baker’s supervisor.

     Baker Dep. at 219-20. Przychocki became Baker’s supervisor in December 2016. Doc. No. 62 ¶

     10. Thus, the absolute latest that Baker’s complaint could have occurred was December 31, 2016.

     The facts establish, though, that Przychocki did not tell Baker that her school schedule could not be

     accommodated until April 10, 2017—almost three-and-a-half months after the last possible date that

     Baker could have made the complaint. Przychocki Dec. ¶ 18; Doc. No. 63-16, at 1. And Baker’s

     formal separation from employment came even later—on April 28, 2017. The gap between Baker’s

     last complaint and the adverse action taken against her is simply too long to support an inference of

     causation. See Raspanti, 266 F. App’x at 823.

            Baker attempts to avoid this conclusion by arguing that she made another complaint about

     FLSA violations—this one much closer to her termination. Specifically, she points to the emails

     she sent on April 24, 2017, in response to Przychocki’s directive that Baker begin taking a 30-minute

     lunch each day. She argues, “[J]ust one day prior to her last day worked, Plaintiff complained that

     despite her trying to take lunch off, everyone would interrupt her and therefore she was not getting

     paid for this time. (Exh. 17). Only on the heels of emails regarding lunches and overtime did

     Defendants suddenly say that they could not accommodate Baker’s school schedule.” Doc. No. 63,

     at 17 (emphasis added). This argument is misplaced on both counts. First, Baker’s April 24




                                                     - 34 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 35 of 39 PageID 1384



     emails merely report that she had worked through some or all of several lunch breaks and that her

     co-workers were not respecting her lunch breaks. Contrary to counsel’s argument, Baker’s emails

     include no mention that she was not getting paid for the time. Doc. No. 63-17. Being forced to

     work through lunch is not a violation of the FLSA (assuming that the employee is properly

     compensated for the time). Thus, these emails do not constitute protected activity.

            Second, even if the emails did constitute protected activity, the record shows that Przychocki

     told Baker that her school schedule could not be accommodated for the first time on April 10,

     2017—two weeks before Baker’s emails about being forced to work through lunch. The fact that

     Defendants ultimately carried through with that decision after Baker’s emails is not evidence of

     causation. See Saffold v. Special Counsel, Inc., 147 F. App’x 949, 951 (11th Cir. 2005) (citing

     Clark Cty. Sch. Dist., 532 U.S. at 272) (cited as persuasive authority) (concluding, in a Title VII

     case, “When an employer makes a tentative decision before the protected activity occurs, the fact

     that an employer proceeds with such a decision is not evidence of causation.”).

            Because Baker has not raised a question of material fact as to causation, she cannot make

     out a prima facie case of retaliation. Therefore, I recommend that the Court grant Defendants’

     motion for summary judgment as to Count II of her complaint.

                    2.     Legitimate, Non-Retaliatory Reason and Pretext.
            As discussed above, I recommend that the Court grant Defendants’ motion for summary

     judgment as to Baker’s retaliation claim because she cannot make out a prima facie case. Even if

     the Court disagrees with that recommendation, I recommend that the Court still grant Defendants’

     motion for summary judgment as to Baker’s retaliation claim because Defendants have proffered a

     legitimate, non-retaliatory reason for their actions and Baker has not shown pretext.

            As explained above, Przychocki told Baker that her school schedule—which required Baker

     to be in class from 1:00 p.m. to 6:00 p.m. on Mondays and Wednesdays—could not be



                                                    - 35 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 36 of 39 PageID 1385



     accommodated because the Park Place Surgery Center needed a full-time materials manager and

     Baker’s proposed school schedule did not meet the needs of the center. Doc. No. 63-16. This is

     a legitimate, non-retaliatory reason. Thus, the burden shifts to Baker to show that the proffered

     reason is pretextual.

            Baker has not shown that the reason is pretextual. “To show pretext, a plaintiff must come

     forward with evidence, including the previously produced evidence establishing the prima facie

     case, sufficient to permit a reasonable factfinder to conclude that the reasons given by the employer

     were not the real reasons for the adverse employment decision.” Hurlbert v. St. Mary’s Health

     Care Sys., Inc., 439 F.3d 1286, 1298 (11th Cir. 2006) (internal quotation and citation omitted)

     (FMLA retaliation case).     A three-and-a-half month time gap between protected activity and

     adverse action is, standing alone, insufficient to show pretext. See Wascura v. City of S. Miami,

     257 F.3d 1238, 1245 (11th Cir. 2001) (citations omitted) (ADA retaliation case). Thus, the timing

     of Defendants’ refusal to accommodate Baker’s school schedule cannot, standing alone, prevent the

     entry of summary judgment on this claim. Pretext may, however, be shown in other ways, such as

     showing that: (1) the employer has failed to clearly and consistently articulate the reason for the

     employee’s discharge; (2) the employer has deviated from its own standard procedures; or (3) a

     similarly situated employee was treated more favorably. See Hurlbert, 439 F.3d at 1298 (citations

     omitted) (FMLA retaliation case); Walker v. St. Joseph’s/Candler Health Sys., Inc., 506 F. App’x

     886, 889 (11th Cir. 2013) (citations omitted) (Title VII discrimination case) (cited as persuasive

     authority).

            Baker has admitted that she knows of no comparators who were treated more favorably,

     Baker Dep. at 213, and she does not appear to allege that Defendants deviated from their own

     standard procedures in failing to accommodate her school schedule. Instead, she attempts to




                                                     - 36 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 37 of 39 PageID 1386



     suggest that Defendants were not consistent in their rejection of her proposed school schedule,

     arguing, “Plaintiff was told her school schedule would be accommodated . . . .” Doc. No. 63, at

     18. The record, however, includes no evidence that this is true. To support this argument, Baker

     apparently relies on her own email to Przychocki, in which she stated:

            When I accepted this job I was just starting the program and was told that they would
            work with my schedule. . . . When I was being transferred to [Park Place Surgery
            Center] by Kay’s and Angie they told me to go back to school and finish my program
            that I would have more time to do so here at [Park Place]. I do not understand why
            the words of administrators are not being held to. None of this was told to me
            several months ago when I told you was expected back into the program. I
            understand you thought I was in the night program, however when you asked me on
            multiple occasions if my classes were at night and I replied with I do not think so
            because [M]ay is the day program this would not be an issue.

     Doc. No. 63-18, at 2. Baker’s email claims to Przychocki about what she was told are, of course,

     not the same as evidence of that she was actually told any of the things stated in the email.

     Moreover, at best, Baker’s email supports an inference that she was told generally that Defendants

     would work with her and that some schedule accommodations might be allowed. It does not

     establish that anyone ever told her that she had carte blanche to miss as much work as she wanted

     to attend school or that she could miss work to attend a class that met from 1:00 p.m. to 6:00 p.m.

     every Monday and Wednesday. Indeed, it is undisputed that Baker did not provide Przychocki

     with her specific school schedule until April 10, 2017. Przychocki Dec. ¶ 18. Accordingly, Baker

     has not established that Defendant changed its position regarding her school schedule.

            Baker does not point the Court to any other evidence that might support an inference of

     pretext. For the sake of completeness, however, I note that Baker testified that she thought her job

     could be performed in 32 hours per week. Baker Dep. at 215. Such testimony does not create a

     genuine issue of material fact as to pretext. At best, Baker’s testimony establishes that she

     disagreed with Defendants’ conclusion that her school schedule was incompatible with the needs of

     Park Place Surgery Center and that she believed she could perform her job duties despite needing


                                                    - 37 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 38 of 39 PageID 1387



     to be in class from 1:00 p.m. to 6:00 p.m. every Monday and Wednesday. However, “[a] plaintiff

     is not allowed to recast an employer’s proffered nondiscriminatory reasons or substitute his business

     judgment for that of the employer. Provided that the proffered reason is one that might motivate a

     reasonable employer, an employee must meet that reason head on and rebut it, and the employee

     cannot succeed by simply quarreling with the wisdom of that reason.” Chapman v. AI Transport,

     229 F.3d 1012, 1030 (11th Cir. 2002) (citations omitted) (ADA discrimination case). Moreover,

     “[t]he inquiry into pretext centers upon the employer’s beliefs, and not the employee’s own

     perceptions of [her] performance.” Cabrera v. Town of Lady Lake, Fla., No. 5:10-cv-415-Oc-

     34PRL, 2013 WL 12092573, at *21 (M.D. Fla. Mar. 28, 2013), aff’d, 556 F. App’x 801 (11th Cir.

     2014) (internal quotation and citation omitted) (FLSA retaliation claim).

            Here, Defendants’ proffered reason is reasonable, particularly in light of the undisputed

     record evidence that Baker frequently worked more than 32 hours per week. Doc. No. 59-1, at 8-

     39; Doc. No. 59-2; Doc. No. 59-3, at 1-33. Baker’s opinions about her ability to perform her job

     duties while taking off significant time to go to school say nothing about whether Defendants

     sincerely believed that her school schedule could not be accommodated.

            To avoid summary judgment on a retaliation claim, a plaintiff must “come forward with

     evidence . . . sufficient to permit a reasonable factfinder to conclude that the reasons given by the

     employer were not the real reasons for the adverse employment decision.” Chapman, 229 F.3d at

     1024. Baker has failed to meet that burden. Accordingly, even if the Court disagrees with my

     recommendation as to Baker’s ability to make out a prima facie case, I recommend that it grant

     Defendants’ motion for summary judgment as to Baker’s retaliation claim. See Cabrera, 2013 WL

     12092573, at *21-22 (granting summary judgment on FLSA retaliation claim where plaintiff failed

     to create genuine issue of material fact as to pretext).




                                                       - 38 -
Case 6:17-cv-01456-PGB-KRS Document 70 Filed 10/23/18 Page 39 of 39 PageID 1388



     V.     RECOMMENDATIONS.

            For the reasons stated above, I RESPECTFULLY RECOMMEND that the Court do the

     following:

            (1) GRANT Defendants’ motion for summary judgment as to Baker’s FLSA retaliation

                  claim (Count II of her third amended complaint);

            (2) DENY Defendants’ motion for summary judgment as to Baker’s unpaid overtime claim

                  (Count I of her third amended complaint); and

            (3) DENY Defendants’ Motion for Summary Judgment (Doc. No. 59) in all other respects.

                                          NOTICE TO PARTIES

            A party has fourteen days from this date to file written objections to the Report and

     Recommendation’s factual findings and legal conclusions.          A party’s failure to file written

     objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

     conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

            Recommended in Orlando, Florida on October 23, 2018.

                                                              Karla R. Spaulding
                                                             KARLA R. SPAULDING
                                                       UNITED STATES MAGISTRATE JUDGE



     Copies furnished to:

     Presiding District Judge
     Counsel of Record
     Unrepresented Party
     Courtroom Deputy




                                                     - 39 -
